Case 2:19-cr-00139-AJS Document 2 Filed 05/09/19 Page 1of3

MAY 09 2019
IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIAG py U.S, DISTRICT COURT

WEST. DIST. OF PENNSYLVANIA

 

UNITED STATES OF AMERICA ;
V. . | Criminal No. \Q - >
_ JAMES G. ALLEN, JR. | |
| INFORMATION MEMORANDUM -
AND NOW comes the United States of America, by its attorneys, Richard E. Zuckerman: oo

| Principal Deputy Assistant Attorney General, Depaitment of J ustice, Tax Division, and Melissa S.
Siskind and Carl F. Brooker, IV, Trial Attomeys, and submits this liformation Memorandum to.
the Court: | | | |

L. THE INFORMATION
_A one-couiit Information was filed against the above-named defendant for ‘an alleged

violation of federal law:

- COUNT | OFFENSE/DATE . © Bo _ TITLE/SECTION

1 Filing a False Tax Return | 26 U.S.C. § 7206(1)

_ Onor about April 7, 2015 BO
| I. ELEMENTS OF THE OFFENSE

A. ‘As to Count 1: | /

- In order for the crime of Filing a False Tax Return, in violation of 26 U.S.C. 5 _
7206(1), to be established, the government must prove all of the following essential elements
beyond a reasonable doubt: | | |

| | 1. That the defendant made and subscribed and filed an income tax return:
2. That the tax return contained a written declaration that it was made under |
the penalties of perjury;

3. That the return was false regarding a material matter;
Case 2:19-cr-00139-AJS Document 2. Filed 05/09/19 Page 2 of 3

4, That the defendant did not believe the return was true and correct as to that
material matter; | and
5. That the defendant acted willfully.
. Third Circuit Model Criminal J ury Instruction 6.26.7206:
| Il. PENALTIES |

A. -As to Count 1: Filing a False Tax Return (26 USC. § 7206(1)):

1A term of imprisonment of not miore than three (3) years (26 U.S.C. §
© 7206(1));
| 2, | A fie of not more than $250,000 (18 USC. §§ 3571(d) and (e));
3. A term of supervised release of not ‘more than one (1) year (18 U.S.C. §

~ 3583(6)@)):
an 4. © Allof the above. |
IV. MANDATORY SPECIAL ASSESSMENT .
Amandatéry special assessment of $100.00 must be imposed at Count One upon which the
defendant is convicted, pursuant to 18 U.S.C. § 3013.
| -_Y. RESTITUTION
Restitution may be required in this case as to Count One, together with any authorized

 ~penalty, as part of the defendant's sentence. -
Case 2:19-cr-00139-AJS Document 2 Filed 05/09/19 Page 3 of 3

VI. FORFEITURE
Not applicable in this case.
Respectfully submitted,

RICHARD E. ZUCKERMAN
Principal Deputy Assistant Attorney General
Department of Justice, Tax Division

_ By: /s/ Melissa.8. Siskind
MELISSA S. SISKIND (DC Bar # 984681)
CARL F. BROOKER, IV (Ohio Bar # 86276)
Trial Attorneys” .
Department of Justice, Tax Division
